United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3221
                                   ___________

Tatyana Vladimirovna Mironova;           *
Genadiy L. Mironov; Anna                 *
Genadievna Mironova; Anton               *
Gennakyevito Mironov,                    *
                                         *
                    Petitioners,         * On Petition for Review from
                                         * Immigration and Naturalization
      v.                                 * Service.
                                         *
Immigration and Naturalization           *      [UNPUBLISHED]
Service; Curtis J. Aljets, District      *
Director, St. Paul, Minnesota INS;       *
Janet Reno, Attorney General of the      *
United States,                           *
                                         *
                    Respondents.         *
                                    ___________

                             Submitted: May 16, 2001

                                  Filed: October 18, 2001
                                   ___________

Before LOKEN, JOHN R. GIBSON, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

      Tatyana Vladimirovna Mironova, her husband, and two children (collectively
the Mironovas) are citizens of Ukraine. They applied to the Immigration and
Naturalization Service (INS) for asylum and withholding of deportation asserting they
have a well-founded fear of persecution in Ukraine based on their religious beliefs.
An immigration judge rejected their assertion because of inconsistencies between the
Mironovas first and second asylum applications. The Board of Immigration Appeals
(BIA) denied their appeal, noting the IJ rejected the Mironovas testimony about
persecution as incredible. The BIA also held that even if the testimony was credible,
the application would fail anyway because religious freedom is no longer denied in
Ukraine since the 1991 overthrow of the Communist regime. The BIA concluded the
Mironovas lacked a well-founded fear of persecution based on their religion and thus
did not qualify for asylum or withholding of deportation. The Mironovas petition for
review and, having carefully reviewed the record, we conclude substantial evidence
supports the BIA's factual findings and the BIA did not abuse its discretion in
denying asylum and withholding of deportation. Valioukevitch v. INS, 251 F.3d 747,
749-50 (8th Cir. 2001). We deny the petition for review for the reasons stated by the
BIA. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-